—Judgment, Supreme Court, New York County (Alfred H. Kleiman, J.), rendered December 14, 1990, convicting defendant, after jury trial, of murder in the second degree, and sentencing him, as a second violent felony offender, to a term of 25 years to life, unanimously affirmed.
Viewing the evidence in the light most favorable to the People, and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of the crime charged was proven beyond a reasonable doubt (People v Bleakley, 69 NY2d 490). The jury’s determinations of credibility and fact, supported by the record, will not be disturbed by this Court (People v Gruttola, 43 NY2d 116, 122).
We note that defendant’s claim on appeal that the trial court "refused” to hold a hearing regarding the People’s application for a limited protective order in connection with certain civilian witnesses is belied by the record, and his related claims of error are unpreserved by appropriate and timely objection for appellate review as a matter of law (CPL 470.05). In any event, we find that the trial court appropriately exercised its discretionary power to permit delayed discovery of the names and/or redact the addresses of witnesses who might face intimidation (People v Guzman, 176 AD2d 561, 562, lv denied 79 NY2d 920).
We have considered defendant’s additional claims of error *408and find them to be either unpreserved or without merit. Concur—Murphy, P. J., Sullivan, Milonas, Asch and Nardelli, JJ.